2.	Applicant’s amendment filed on 02/18/2020 is acknowledged.
3.	Claims 11-21 are pending and under consideration for their full scope.
4.	Applicant’s IDS documents filed on 02/18/2020 has been considered.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 11-15 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,571,466 (PTO-892; Reference A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent 10,571,466 are directed to a method for at least one of diagnosis and therapeutic control of at least one of coeliac disease, sprue, and gluten sensitivity, comprising: administering to a patient in need of diagnosis or therapeutic control of at least one of coeliac disease, sprue, and gluten sensitivity (a) a microbial transglutaminase, and (b) a gliadin; wherein (a) and (b) are cross-linked; and wherein (a) comprises the amino acid sequence of SEQ ID NO: 1, and (b) comprises the amino acid sequence of SEQ ID NO: 2; further comprising detecting antibodies wherein the antibodies are selected from the group consisting of human IgA, IgG, IgM and IgE antibodies; a kit for at least one of diagnosis and therapy control of at least one of coeliac disease, sprue, and gluten sensitivity, comprising: (a) a microbial transglutaminase, and (b) a gliadin; wherein (a) and (b) are cross-linked, wherein (a) comprises the amino acid sequence of SEQ ID NO: 1, and (b) comprises the amino acid sequence of SEQ 
The reference teachings anticipate the claimed invention.
The claimed invention differs from the prior art in the recitation of an immunoassay in claim 18; and ELISA, RIA and fluorescence immunoassay in claim 19; performing in liquid phase in claim 20 and performing in solid phase in claim 21.  
Detecting antibodies, by immunoassay and using particular immunoassays are well-understood, routine and conventional in the diagnostics art. 
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



As such, claims 11-21 are not directed to patentable subject matter. 

9.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	The claims are directed to “complexes” but the specification provides no information on the structure of them, how they are formed or the association between the elements, so the recitation of a complex formed thereby is unclear.
B.	 It appears that the recitation of “the antibodies” in claims 14-16 do not have sufficient antecedent basis with the antibodies detected in claim 11.
C.	 The antibodies recited in claims 14-16 are unclear because the antibodies detected in a body fluid sample which bind to the complex would appear to not be specific for an isotype, would not be monoclonal and would not be aptamers.  
	Correction is required.   

11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



12.	 Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of contacting a bodily fluid sample with a covalently bound complex of SEQ ID NOs 1 and 2 to detect coeliac disease, sprue and gluten sensitivity, the specification does not reasonably provide enablement for: a method of diagnosis of coeliac disease, sprue, and gluten sensitivity, comprising contacting a complex of a microbial transglutaminase, or the immunologically reactive parts or analogues thereof; and gliadin, gliadin peptides or the immunologically reactive parts or analogues thereof  of claims 11-21.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
          Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention. The specification disclosure is insufficient to enable one skilled in the art to practice the invention as broadly claimed without an undue amount of experimentation. 

The specification is not enabled for the genus of  “microbial transglutaminases”, “immunologically reactive parts” of microbial transglutaminase, “analogues” of microbial transglutaminases, “gliadin”, “immunologically reactive parts” of gliadin, "analogues" of gliadin, a "complex" of  (“microbial transglutaminases” or “immunologically reactive parts” of microbial transglutaminase or “analogues” of microbial transglutaminases) and (“gliadin”, “immunologically reactive parts” of gliadin or "analogues" of gliadin).
There is no limiting definition for the terms “gliadin” and “microbial transglutaminase” such that one of ordinary skill in the art would know what is encompassed by these terms.  These terms encompass as-yet undiscovered naturally occurring species.  In addition, there is no limiting definition for what it means to be a “gliadin” or a “microbial transglutaminase”.  Polypeptides with additional amino acids are encompassed as well as fusion proteins and sequence variants and peptides thereof.  Without a limiting definition, one of ordinary skill in the art would not be able to make and use the genus of gliadin and microbial transglutaminase polypeptides.  
Furthermore, one of ordinary skill in the art would not know what is encompassed by “immunologically reactive parts” and “analogues” of this inadequately disclosed genus of molecules, These terms provide no limiting definition and therefore the terms encompass any polypeptides having any number of additions, deletions and substitutions to the recited “microbial transglutaminase” and “gliadin” sequences.  The specification is not enabled to make and use the genus of gliadins, microbial transglutaminases and immunologically reactive parts and analogues thereof commensurate in scope with the specification for diagnostic use.

Most importantly, the specification does not adequately disclose any complexes.  There is no indication of how the gliadin and transglutaminase sequences come together to form a "complex" and it appears from the specification that is theoretical even that they even do form a complex in vivo.  Without a teaching in the specification as to how the sequences are formed into a complex, the specification is not enabled for any complexes.  One of ordinary skill in the art would literally not be able to make and use any complexes based on the teachings in the specification, much less the enormous genus of complexes that are encompassed by the claim recitations, because there is no teaching within the specification as to how the complexes are formed and what their structure is when formed.  There is not even any indication of how the binding of the parts occurs or even if binding occurs.  Complexes as recited in the claims are not enabled.
Predicting polypeptide structure from sequence data of a single amino acid sequence and attempting to utilize the predicted structural determinations to ascertain antibody binding or functional aspects of a protein is complex and well outside the realm of routine experimentation. In re Fisher indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). It 
Given the unpredictability in the art of determining function and antibody binding from protein sequence, the claims are not enabled for compositions which comprise immunologically reactive parts or analogues having amino acids substitutions, additions or deletions from the “gliadin” and “microbial transglutaminase” polypeptide which would have predictable functions for diagnosis and therapy. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working 
13.	Claims  11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: a method of contacting a bodily fluid sample with a covalently bound complex of SEQ ID NOs 1 and 2 to detect coeliac disease, sprue and gluten sensitivity, 
Applicant is not in possession of: a method of diagnosis of coeliac disease, sprue, and gluten sensitivity, comprising contacting a complex of a microbial transglutaminase, or the immunologically reactive parts or analogues thereof; and gliadin, gliadin peptides or the immunologically reactive parts or analogues thereof of claims 11-21.  
The specification discloses complexes od SEQ ID NOs 1 and 2.
The state of the art of record teaches that function cannot be predicted based on a protein's structure.   
The specification has not described a correlation between the structure of recited complexes and the function of being able to be use for diagnosis.  
The specification has not described a correlation between the structure of recited polypeptides and the function of being “a microbial transglutaminase”, being “a gliadin”, being “immunologically reactive” and being an “analogue”.  Without a correlation between structure and function, the genus of polypeptides with these functions has not been adequately described.  
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  The Guidelines for the Examination of Patent Application Under the 35 U.S.C.112,  ¶1”Written Description” Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 20001, see especially page 1106 3rd column).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.

14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


s 11, 14-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthias et al. (IDS filed on 02/18/2020) in view of Skovberg et al. (IDS filed on 02/18/2020; Reference 12).
Matthias et al. teaches a celiac disease detection AESKULISA® CeliCheck New Generation ELISA kit comprising tissue transglutaminase in a covalent, cross-linked complex with gliadin (neo-epitope) and anti-IgA and IgG antibodies to detect antibodies to transglutaminase, modified gliadin peptides and the covalent, cross-linked complex  (In particular, left column on page 300, whole document).
The claimed invention differs from the prior art in the recitation of "microbial transglutaminase" in claim 11.
Skovberg et al. teaches that microbial transglutaminase from Streptoverticillium is used as a cross-linker in the food industry and has the ability to deamidate the alpha-epitope of gliadin (In particular, page 228). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have prepared transglutaminase in a covalent, cross-linked complex with gliadin of Matthias et al. using the Streptoverticillium transglutaminase of Skovberg et al. instead of tissue transglutaminase because Skovberg et al. teaches that Streptoverticillium transglutaminase is used in the food industry and deamidates the alpha epitope of gliadin.  It would have been obvious to make a kit for disease diagnosis as taught by the Matthias et al. reference using the complex formed between Streptoverticillium transglutaminase and gliadin to detect antibodies in patient samples to this complex since microbial transglutaminase is used in the food industry and can have implications to the pathology of celiac disease.  It would have been obvious to have detected antibodies to the complex for reasons of food safety and health. 


16.	No claim is allowed.
17.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
April 10, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644